Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Juan Luis Obeso, Appellant                            Appeal from the 276th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 17,713).
No. 06-13-00138-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Juan Luis Obeso, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 25, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk